Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This communication is in response to Application No. 17/528,003 filed on 16 November 2021. This application is a Continuation of 16/024,037 filed on 29 June 2018. 	Claims 1-20 are presented for examination.

Claim Interpretation
Claims 9 and 16 recite “a first probe.” Examiner interprets this to be a typo, wherein the first probe refers to the “a probe” introduced in independent claims 7 and 14.

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-9, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2016/0269245 A1 to Barnes and US PGPUB 2009/0238080 A1 to Hirano et al.
Regarding Claim 1, Barnes discloses a probe source device (FIGs. 2A-2C, source device 200), comprising:  	one or more processors; and  	one or more computer-readable media storing computer-executable instructions that, when executed by the one or more processors (FIG. 5, 0011, and claim 17 provides for wherein the source device comprises CPU 520 and non-transitory computer-readable media), cause the one or more processors to perform operations comprising:  		sending, to a tunnel entrance device, a first probe containing a destination device address of a destination device and a first hop limit value (FIG. 2A and 0028 provides for sending, to intermediary device 204, a probe containing address of destination device 202 and a TTL value of 1);  		receiving, from the tunnel entrance device, a first message associated with the first probe (FIG. 2A and 0028 provides for receiving, from intermediary device 204, an ICMP time exceeded message associated with the probe); and  		based at least in part on receiving the first message:  			sending, to the tunnel entrance device, a second probe containing the destination device address and a second hop limit value (FIG. 2B and 0029 provides sending, to intermediary device 204, a probe containing the address of destination device 202 and a TTL=2); and  			receiving, from the tunnel entrance device, a second message associated with the second probe (FIG. 2B and 0029 provides for receiving, from intermediary device 204, an ICMP error message associated with the second probe). 	Barnes doesn’t explicitly disclose the first message containing an address associated with an intermediate device, the intermediate device being part of a routing tunnel between the tunnel entrance device and the destination device, and the second message containing the destination device address. 	Hirano, in a similar field of endeavor, discloses the first message containing an address associated with an intermediate device (FIG. 5 and 0154-0155 provides for the ICMP error message contains an address associated with a transmitter/intermediate device),  	the intermediate device being part of a routing tunnel between the tunnel entrance device and the destination device (FIG. 2 provides for TEP devices in a tunnel), and  	the second message containing the destination device address (FIG. 5, 0009, and 0155 provides for the ICMP error message encapsulates an original packet 550 concealing the original destination address). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Hirano for detailing ICMP error messages within a tunneling network. The tunneling architecture of Hirano, when implemented with the tracerouting of the Barnes system, will allow one of ordinary skill in the art to indicate the location of the ICMP error, in order to trace the topology of the network. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to utilize the tunneling architecture of Hirano with the tracerouting of the Barnes system for the desirable purpose of tracing the network topology.
Regarding Claim 2, the Barnes/Hirano system discloses the probe source device as recited in claim 1, wherein the routing tunnel between the tunnel entrance device and the destination device further comprises one or more second intermediate devices (Hirano, FIG. 2 provides for multiple intermediate devices). 	Same motivation as claim 1.
Regarding Claim 3, the Barnes/Hirano system discloses the probe source device as recited in claim 1, wherein the first probe is configured in UDP, ICMPv6, or TCP protocol (Barnes, 0022 provides for TCP).
Regarding Claim 4, the Barnes/Hirano system discloses the probe source device as recited in claim 1, wherein the sending of the first probe, the sending of the second probe, the receiving of the first message, and the receiving of the second message are performed on an IPv4 protocol or an IPv6 protocol (Hirano, 0006 provides for IPv6 tunneling). 	Same motivation as claim 1.
Regarding Claim 7, similar rejection where the probe source device of claim 1 teaches the non-transitory computer-readable medium of claim 7.
Regarding Claim 8, similar rejection where the probe source device of claim 2 teaches the non-transitory computer-readable medium of claim 8.
Regarding Claim 9, similar rejection where the probe source device of claim 3 teaches the non-transitory computer-readable medium of claim 9.
Regarding Claim 14, similar rejection where the probe source device of claim 1 teaches the method of claim 14.
Regarding Claim 15, similar rejection where the probe source device of claim 2 teaches the method of claim 15.
Regarding Claim 16, similar rejection where the probe source device of claim 4 teaches the method of claim 16.

Claims 5, 6, 11, 12, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the Barnes/Hirano system as applied to claims 1, 7, and 14 above, and further in view of US PGPUB 2016/0337426 A1 to Shribman et al.
Regarding Claim 5, the Barnes/Hirano system discloses the probe source device as recited in claim 1, wherein the first message comprises an error message, the error message comprising a Limit Exceeded in Transit packet (Barnes, 0028-0039 provides for Internet Control Message Protocol (“ICMP”) Time Exceeded message). 	The Barnes/Hirano system doesn’t explicitly disclose wherein the ICMP protocol version is ICMPv6. 	Shribman, in a similar field of endeavor, discloses wherein the ICMP protocol version is ICMPv6 (0159 provides for ICMP version 6). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Shribman for implementing a specific version of the Internet Control Message Protocol, or ICMP v6. The ICMP v6 of Shribman, when implemented with the tracerouting of the Barnes/Hirano system, will allow one of ordinary skill in the art to improve error reporting, in order to trace the topology of the network more efficiently. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to utilize the ICMP v6 of Shribman with the tracerouting of the Barnes/Hirano system for the desirable purpose of tracing the network topology efficiently.
Regarding Claim 6, the Barnes/Hirano system discloses the probe source device as recited in claim 1, wherein the second message comprises at least one of an Port Unreachable packet (Barnes, 0022 provides for ICMP port unreachable messages) or an ICMPv6 Echo Reply packet. 	The Barnes/Hirano system doesn’t explicitly disclose wherein the ICMP protocol version is ICMPv6. 	Shribman, in a similar field of endeavor, discloses wherein the ICMP protocol version is ICMPv6 (0159 provides for ICMP version 6). 	Same motivation as claim 5.
Regarding Claim 11, similar rejection where the probe source device of claim 6 teaches the non-transitory computer-readable medium of claim 11.
Regarding Claim 12, similar rejection where the probe source device of claim 5 teaches the non-transitory computer-readable medium of claim 12.
Regarding Claim 18, similar rejection where the probe source device of claim 6 teaches the method of claim 18.
Regarding Claim 19, similar rejection where the probe source device of claim 5 teaches the method of claim 19.

Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the Barnes/Hirano system as applied to claims 7 and 14 above, and further in view of US Patent 10,277,353 B1 to Grammel et al.
Regarding Claim 10, the Barnes/Hirano system discloses the non-transitory computer-readable medium of claim 7. 	The Barnes/Hirano system doesn’t explicitly disclose wherein the probe source device is a network management system (NMS) operating on a backend utility network at a supervisory control and data acquisition (SCADA) center. 	Grammel, in a similar field of endeavor, discloses wherein a probe source device is a network management system (NMS) operating on a backend utility network at a supervisory control and data acquisition (SCADA) center (FIG. 2 and col. 8 lines 21-59 provides for wherein second communication device 220 is a NMS system operating at a SCADA system that includes power utilities). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Grammel for implementing a network for high-level supervision of machines and processes. The SCADA network management of Grammel, when implemented with the tracerouting of the Barnes/Hirano system, will allow one of ordinary skill in the art to maintain efficiency and process data for smarter decisions, in order mitigate network downtime. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to utilize the SCADA network management of Grammel with the tracerouting of the Barnes/Hirano system for the desirable purpose of minimizing errors in the network topology.
Regarding Claim 17, similar rejection where the non-transitory computer-readable medium of claim 10 teaches the method of claim 17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPUB 2018/0131617 A1 to Hira discloses a background daemon on a virtual switch to collect traceroute information from probe packets.
US PGPUB 2008/0080507 A1 to Swallow discloses ICMP error messages between tunneling nodes.
US PGPUB 2015/0256448 A1 to Xiao et al discloses reply messages that contain destination addresses.
US PGPUB 2018/0337839 A1 to Bristow discloses error messages container information about the router transmitting it.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHQUITA GOODWIN whose telephone number is (571)272-5477. The examiner can normally be reached M-F 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCHQUITA D GOODWIN/Examiner, Art Unit 2459